Luke, J.
Ragsdale was convicted' of voluntary manslaughter. He made a motion for a new trial upon the usual general grounds and upon the ground of newly discovered evidence. The evidence authorized the conviction. As to the ground of newly discovered evidence a counter-showing was made by the State. Upon a careful examination of the record this court cannot say that it was error to overrule the motion for a new trial. The newly discovered evidence was not, in our opinion, such as would likely produce a different result upon another trial.

■Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.